Citation Nr: 0432509	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  04-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
October 1988 with prior active service of 3 months and 4 
days.  Following his separation from active duty, he served 
in the Naval Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision rendered by the 
Baltimore, Maryland, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In May 2004, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of this hearing is associated with claims folder.


REMAND

The veteran asserts that he injured his low back during his 
service in the Naval Reserves.  Particularly, he contends 
that his present low back disability resulted from prolonged 
sitting in cramped conditions on board E-C2 Hawkeyes while 
serving as a Naval Flight Officer.  

In support of his claim, he recently submitted copies of 
flight logs dated from July 1971 to February 1998.  These 
records were not of record when the RO last adjudicated the 
veteran's claim in January 2004.  As the veteran has not 
waived his right to have this new evidence considered by the 
RO, a remand is required so that the RO may consider this 
additional evidence.  Additionally, as the veteran asserts 
that his back disability originated from his reserve service, 
the RO should make efforts to verify all pertinent periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  

The Board is also of the opinion that a VA examination should 
be conducted to ascertain the etiology of the veteran's 
present low back disability.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
actions:

1.  The RO should verify the veteran's 
periods of ACDUTRA and INACDUTRA during 
his service with the Naval Reserves from 
October 1988 to October 2000.

2.  The RO should also arrange for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the etiology of his current 
low back disability.  The claims folder 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report.  

The examiner should identify all 
currently present low back 
disorders.  For each such disorder 
identified, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the disorder is etiologically 
related to prolonged sitting in 
aircraft during service or is 
otherwise etiologically related to 
the veteran's extended period of 
active duty or his service in the 
Naval Reserves.  

The examiner must provide the supporting 
rationale for each opinion expressed.  

3.  The RO should also undertake any 
other development it determines to be 
indicated.

4.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
a de novo review of the pertinent 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this claim.  
The veteran need take no action until he is otherwise 
notified by VA.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




